Hammond, J.
The substantial question on the merits is whether the proposed covered way is permissible under St. 1907, c. 550. This statute regulates the “ construction, alteration and maintenance of buildings in the city of Boston,” both as respects the buildings themselves, and their relation to public streets and *50squares. The thirteenth section, so far as material to the present case, runs as follows: “ Ho part of any structure, except cornices, permanent awnings, string courses, window caps and sills, bay windows, under such terms, conditions, regulations and restrictions as may be required by the mayor and board of aider-men, and outside means of egress, as otherwise provided, . . . shall project over any public way or square.” The phrase “otherwise provided” must refer to the provisions of §§'12 and 17 of this act. Section 12 provides that “ every building shall have, with reference to its height, condition, construction, surroundings, character of occupation and number of occupants, reasonable means of egress in case of fire, satisfactory to the commissioner”; and § 17 provides that “ Ho building used above the first floor for the storage or sale of merchandise shall have less than two means of egress from every story, one of which means may be ... an outside fire escape.”
At the hearing before the board of appeal it “appeared that sufficient means of egress satisfactory to the building commissioner had been provided in the building referred to in the petition without reference to the structure extending over and across Avon Street.” The requirements of §§12 and 17 having been met by means other than the proposed covered way, the way falls within the general prohibition of § 13. The ruling of the board of appeal was correct.

Petition dismissed.